            Case 1:20-cr-00188-JSR Document 137 Filed 02/05/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


                                                             Criminal Action No. 1:20-cr-00188
UNITED STATES OF AMERICA
                                                             NOTICE OF MOTION
          vs.

HAMID AKHAVAN and RUBEN WEIGAND



          PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Its Motion to Quash Defendant Ruben Weigand’s Subpoena Duces Tecum, dated February 5,

2021, and the exhibits annexed thereto, non-party Circle Internet Financial, LLC1 will move this

Court on a date and time to be designated by the Court, before the Honorable Jed S. Rakoff,

United States District Judge for the Southern District of New York, at the Daniel Patrick

Moynihan United States Courthouse, 500 Pearl Street, New York, New York, for an Order

granting Circle’s motion to quash the Defendant Ruben Weigand’s subpoena duces tecum.



                             [Remainder of page intentionally left blank]




1
    Effective January 1, 2021, non-party Circle Internet Financial, Inc., became known as Circle
    Internet Financial, LLC.
        Case 1:20-cr-00188-JSR Document 137 Filed 02/05/21 Page 2 of 2




Dated: February 5, 2021                   Respectfully submitted,



                                          /s/ Matthew G. Lindenbaum
                                          Matthew G. Lindenbaum (pro hac vice)
                                          NELSON MULLINS RILEY &
                                          SCARBOROUGH LLP
                                          One Financial Center, Suite 3500
                                          Boston, Massachusetts 02111
                                          Telephone: (617) 217-4700
                                          matthew.lindenbaum@nelsonmullins.com

                                          Robert L. Lindholm
                                          NELSON MULLINS RILEY &
                                          SCARBOROUGH LLP
                                          280 Park Avenue
                                          15th Floor, West
                                          New York, New York 10017
                                          Telephone: (646) 428-2600
                                          robert.lindholm@nelsonmullins.com

                                          Attorneys for Non-Party Circle Internet
                                          Financial, LLC




                                      2
